FROM EDGECOMBE.
Upon non-assumpsit pleaded, the cause was tried before MARTIN, J., when a verdict was returned for the plaintiff, subject to the opinion of the presiding judge, on the following facts:         (474)
David Barnes offered a note for discount at the Tarborough branch of the State Bank, made by himself as principal, and one Carney as surety, for $1,300. A blank had been left in the body of the note for the purpose of inserting therein the name of the payee. This blank had never been filled up, but the defendant had endorsed the note. The note was discounted at the bank, and the proceeds paid to Barnes, and was regularly protested for nonpayment, of which the defendant had *Page 308 
notice. The plaintiff is the cashier of the State Bank at Tarborough, and the blank endorsement of the defendant had, according to the usage of the bank, been filled up to him.
Upon these facts, his Honor set aside the verdict, and entered a nonsuit. Whereupon the plaintiff appealed.
It appears from modern decisions that liberal constructions have prevailed in relation to negotiable securities, in order to obtain the ends of justice. It has been long since held that the (475)  payee of a negotiable paper, by endorsing his name on it and delivering it to a third person, authorizes that person to make an assignment of it to himself. In the present case, the name of the payee of the note was not inserted. But when the note was in the hands of the endorser, Mabry, the defendant, where it was placed by the makers, he was authorized to insert his own name in it.
In Cruchly v. Clarence, 2 Maul.  Sel., 90, it was decided that a bill of exchange drawn and issued in blank for the name of the payee, may be filled up by a bona fide holder with his own name, and will bind the drawer. So an endorsement on a blank note will bind the endorser for any sum which the person with whom it is entrusted thinks proper to insert in it. Russell v. Langstaffe, 2 Doug., 514.
So, I think, when the bill came into the hands of the plaintiff as abona fide holder of it, he might have inserted the defendant's name. By leaving it blank, the makers of the note authorized any bona fide holder of it to fill it up. I think the defendant it liable upon his endorsement as such, or is liable as the drawer of a new bill. Clark v. Pigot, 1 Salk, 125; Nicholson v. Sedgwick, 1 Ld. Ray, 180; Slacum v. Pomery, 6 Cranch., 221. A bill payable to a fictitious payee may be declared on as a bill payable to bearer, against all persons knowing the name of the payee to be fictitious. Gibson v. Minet, 1 H. Bl., 569; Collis v. Emett, Ib., 313;Gibson v. Hunter, 2 Ib., 187; S.C., Ib., 288; Ballingalls v. Gloster, 3 Term, 481. I mention this case to show that the more ancient and rigid rules are wearing away, and giving place to more liberal ones, for the sake of attaining the ends of justice. Nothing can be more true (provided I am correct in the law of this case), than that the justice of it is with the plaintiff. Believing the law to be so, too, I think that the nonsuit should be set aside, and judgment entered for the plaintiff.
PER CURIAM.                                             Reversed. *Page 309 
(476)